ORDER
PER CURIAM:
Carolyn Million sued James Edward Bowman in the Circuit Court of Nodaway County, alleging that Bowman should be removed as trustee of the Bowman Trust Joint Living Trust, and that the court should order an accounting of the Trust, sale of the Trust’s assets, distributions from the Trust to Million, and other relief. After removing Bowman as trustee and striking his pleadings for various discovery violations, the court found that Bowman had breached his fiduciary duties as trustee of the Trust. The court ordered that proceeds of the sale of Trust assets be distributed to Million, denied Bowman compensation and reimbursement of expenses from the Trust, and ordered him to pay Million’s attorney’s fees. Bowman appeals, claiming that the trial court erred in striking his pleadings, and in awarding Million her attorney’s fees. We affirm. We also grant Million’s motion for an award of attorney’s fees on appeal, and remand to the circuit court to determine Million’s reasonable appellate fees. Because a published opinion would have no precedential value, the parties have been provided an unpublished memorandum setting forth the reasons for this order. Rule 84.16(b).